DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pelissier et al. (US 20100049050) in view of Ahn (KR20130081820), as cited by Applicant, and further in view of Yoon et al. (US Pub No. 2016/0262726).  With regards to Ahn, Examiner refers to English translated abstract as provided by Applicant and the K-PION machine generated English translation.
Regarding claims 1-2, Pelissier et al. teach (Fig. 1 and 2) an ultrasound imaging apparatus (ultrasound machine 10, 10A), comprising: 
a first ultrasound probe configured to obtain an ultrasound image of an object by transmitting and receiving an ultrasound signal (“Ultrasound data acquisition stage 11 may include, for example, a number of probes, each comprising an array of transducer elements.” (Para. [0022]), “…a first probe operating in a first mode to obtain one or more results and then switching to using a second probe operating in a second mode to obtain one or more further results etc.” (Para. [0053])); 
a second ultrasound probe provided as a different type of ultrasound probe from the first ultrasound probe (“…a first probe operating in a first mode to obtain one or more results and then switching to using a second probe operating in a second mode to obtain one or more further results etc.” (Para. [0053]), note that the “first probe operates in a first mode and the second probe operates in a second mode to obtain further results”, and thus the second mode is different from the first mode as it provide additional, different results (i.e. “further results”) and thus  the first and second ultrasound probes are different “types” as they operate in different modes (i.e. first probe is of a type that operates in a first mode and the second probe is of a type that operates in a second mode).); 
a storage (data store 31) to store a program for guiding a diagnosis sequence of a patient comprising a predetermined first diagnosis step and a second diagnosis step (“As discussed above with respect to ultrasound machine 10, protocol controller 30 and protocol editor 34 of ultrasound machine 10A are connected to a data store 31 which may contain a number of setup files 35.” (Para. [0045]), “In block 42 a protocol is defined. The protocol may be defined, for example, by an expert in ultrasound imaging who can define the setup to be used at each step of the protocol…In block 43, the protocol is saved and made available to an ultrasound machine. In block 44, a user may optionally edit or customize a protocol which has been saved.” (Para. [0062]-[0068])); and 
a controller configured to 
(i) guide to diagnose the patient using the first ultrasound probe corresponding to the first diagnosis step (paragraphs [0053], referring to conducting an examination (i.e. diagnosis examination) using a first probe operating in a first mode; paragraphs [0079]-[0088], [0100], referring to the protocols comprising presets for different diagnosing applications (i.e. imaging soft tissues, imaging musculo-skeletal features, etc). and wherein each set up includes text (i.e. guidance) that explains to the user how to operate the ultrasound machine to acquire the information needed in the current setup and also includes a diagram that illustrates where and how to position an ultrasound transducer to acquire the necessary image) and 
(ii) guide to replace with the second ultrasound probe corresponding to the second diagnosis step when changing from the first diagnosis step to the second diagnosis step based on the program (“…a protocol controller configured to execute a protocol to configure the ultrasound machine, configure controls for operating the ultrasound machine, and configure a display for the ultrasound machine.” (Para. [0008]), “Protocol controller 30 can set the configurations of other parts of ultrasound machine 10.” (Para. [0023]), “A protocol may define activities that need to occur between different setups. For example, different setups may require different probes. A protocol may require that a probe be changed between different setups. In some embodiments, the protocol may display a request that the probe be changed. The protocol can indicate the required probe (and show a picture or other identifying information for the required probe) and include instructions on how to change the probe. The ultrasound device may detect automatically when the required probe has been attached (in cases where the ultrasound machine can auto-detect the type of connected probe). In other embodiments, the protocol may request user input confirming that the required probe has been located and connected to the machine. This functionality permits a protocol to conduct an examination which may involve using a first probe operating in a first mode to obtain one or more results and then switching to using a second probe operating in a second mode to obtain one or more further results etc.” (Para. [0052]-[0053])).
However, though Pelissier et al. do disclose guiding a user to replace the first ultrasound probe corresponding to the first diagnosis step with the second ultrasound probe corresponding to the second diagnosis step (paragraphs [0051]-[0053], referring to the protocol may display a request that the probe be changed, wherein the protocol can indicate the required probe and include instructions/guidance on how to change the probe, wherein a first probe operates in a first mode and then switches to using a second probe operating in a second mode to obtain one or more results), Pelissier et al. do not specifically disclose that their apparatus further comprises a holder provided to hold the first ultrasound probe and the second ultrasound probe, the holder comprising a first light source corresponding to the first ultrasound probe and a second light source corresponding to the second ultrasound probe and that the controller is further configured to, when guiding the user to replace the first ultrasound probe corresponding to the first diagnosis step with the second ultrasound probe corresponding to the second diagnosis step, iii) control the second light source to irradiate light when proceeding from the first diagnosis step to the second diagnosis step.  Further, with regards to claim 2, Pelissier et al. do not specifically disclose that the controller is configured to turn on the first light source or the second light source based on the program.  
Furthermore, Pelissier et al. do not specifically disclose that the storage further stores a set value of each of the first ultrasound probe and the second ultrasound probe when the ultrasound image is acquired and wherein the guiding to replace with the second ultrasound probe corresponding to the second step is specifically “by applying the set value” and/or guiding to replace with the second ultrasound probe corresponding to the second diagnosis step comprises applying the set value when changing from the first diagnosis step to the second diagnosis step based on the program.
Ahn discloses an ultrasonic diagnostic equipment comprising multiple probes (500) with a corresponding probe holder (200) (paragraphs [45], [48]; Figures 1, 7-8, as seen in Figures 1 and 7-8, the holder (i.e. 200a-f) is configured to hold a first ultrasound probe (i.e. one of the probes (500a-f)) and a second ultrasound probe (i.e. another one of the probes (500a-f)).  The probe holder (200) comprises a sensor unit (210), a control unit (220) and a light emitting unit (230) and a power supply unit (240) (paragraph [53]; Figures 3-5 and 7-8, note that each probe holder (200a-f) would include a light source (230), and thus there is a first light source (230) corresponding to the first ultrasound probe and a second light source (230) corresponding to the second ultrasound probe).  The sensor unit detects whether a relevant probe is selected or not by detecting a change in current or by detecting ultrasonic waves which radiates from a probe (English Abstract provided by Applicant).  A control unit (220) turns on the light emitting unit (230) according to the detecting result of the sensor unit, wherein the light emitting unit is turned on or off by the control unit (English Abstract provided by Applicant).  The sensor unit thus senses whether the probe was selected by the inspector (i.e. user) or not and the control unit turns on the light of the light emitting unit according to the sensing result of the sensor unit, thus providing a probe holder which allows for clear recognition that the probe which oneself chooses is set at a probe holder (paragraphs [8]-[9], Figures 7-8, note that the control unit therefore controls the light sources, including the second light source, to irradiate light when the corresponding probe (i.e. second ultrasound probe) is selected and thus is configured to turn on the first light source or the second light source based on the selection of probes; paragraphs [0054]-[0057], referring to sensing whether the probe was selected by the inspector or not, wherein, if the inspector provides a selection, a transmission signal is provided to the corresponding probe, which is then detected by the sensor unit).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the apparatus of Pelissier et al. further comprise a holder provided to hold the first ultrasound probe and the second ultrasound probe, the holder comprising a first light source corresponding to the first ultrasound probe and a second light source corresponding to the second ultrasound probe and have the controller be further configured to, when guiding the user to replace the first ultrasound probe corresponding to the first diagnosis step with the second ultrasound probe corresponding to the second diagnosis step, iii) control the second light source to irradiate light when proceeding from the first diagnosis step to the second diagnosis step (i.e. when the first probe is replaced with the second probe, and thus the second probe is selected) and further have the controller be configured to turn on the first light source or the second light sourced based on the program (i.e. the program comprises of steps of replacing one probe for the other such that a relevant probe is selected), as taught by Ahn, in order to allow for clear recognition that the probe which oneself chooses is set at a probe holder (paragraphs [8]-[9]).  
However, the above combined references do not specifically disclose that the storage further stores a set value of each of the first ultrasound probe and the second ultrasound probe when the ultrasound image is acquired and wherein the guiding to replace with the second ultrasound probe corresponding to the second step is specifically “by applying the set value” and/or guiding to replace with the second ultrasound probe corresponding to the second diagnosis step comprises applying the set value when changing from the first diagnosis step to the second diagnosis step based on the program.
In the same field of ultrasound diagnostics, Yoon et al. teach (Fig. 2 and 6a) that the storage stores a set value of each of the first ultrasound probe and the second ultrasound probe when the ultrasound image is acquired (“The set of parameters pre-stored for the corresponding types of probes 20a-20b, the region of imaging or the status of the object may be referred to as a “preset.” The preset may be stored beforehand in the ultrasound imaging apparatus 1000 by the manufacturer of the ultrasound imaging apparatus 1000. In some embodiments, the preset may be received from an external device or generated by the user.” (Para. [0053]), “…the method of setting an ultrasound preset may further include receiving the event of selecting the probe, and applying a preset to the selected probe, wherein the applied preset is selected from among the plurality of presets corresponding to the selected probe.” (Para. [0013]), “…the ultrasound imaging apparatus 1000 may determine whether a user input of changing the imaging probe or the imaging preset has been entered within a reference time.” (Para. [0112])), and wherein the controller is configured to guide to replace with the second ultrasound probe corresponding to the second diagnosis step by applying the set value when changing from the first diagnosis step to the second diagnosis step based on the program (“…in the case that the user input for changing the preset has been received, the ultrasound imaging apparatus 1000 may change the preset selected by the user to the imaging parameter. Further, the ultrasound imaging apparatus 1000 may transmit the ultrasound signal based on the changed imaging parameter and generate the ultrasound image again based on the received ultrasound echo signal.” (Para. [0127])).
It would be obvious to one skilled in the art before the effective filing date to have the storage of the above combined references further store a set value of each of the first ultrasound probe and the second ultrasound probe when the ultrasound image is acquired and wherein the guiding to replace with the second ultrasound probe corresponding to the second step of the above combined references is specifically “by applying the set value” and/or guiding to replace with the second ultrasound probe corresponding to the second diagnosis step of the above combined references comprise applying the set value when changing from the first diagnosis step to the second diagnosis step based on the program, as taught by Yoon et al., in order to identify the separate probes and be able to change the probes according to their ID (Para. [0112]). 
Regarding claim 3, Pelissier et al. teach (Fig. 1, 1A, and 4) a display unit (20, 20A) to display the ultrasound image acquired by at least one of the first ultrasound probe and the second ultrasound probe (“Ultrasound processing stage 19 processes raw ultrasound data 13 to produce ultrasound image data 17, which is provided to a display 20.” (Para. [0022]), “An image 21 generated by ultrasound processing stage 19 may be displayed on an image display screen 20A of ultrasound machine 10A.” (Para. [0042])),
wherein the controller is configured to guide to replace the first ultrasound probe with the second ultrasound probe through the display unit (86) based on the program (“A protocol may define activities that need to occur between different setups. For example, different setups may require different probes. A protocol may require that a probe be changed between different setups. In some embodiments, the protocol may display a request that the probe be changed. The protocol can indicate the required probe (and show a picture or other identifying information for the required probe) and include instructions on how to change the probe. The ultrasound device may detect automatically when the required probe has been attached (in cases where the ultrasound machine can auto-detect the type of connected probe). In other embodiments, the protocol may request user input confirming that the required probe has been located and connected to the machine. This functionality permits a protocol to conduct an examination which may involve using a first probe operating in a first mode to obtain one or more results and then switching to using a second probe operating in a second mode to obtain one or more further results etc.” (Para. [0052]-[0053]), “FIG. 5A shows a screen 86 that may be displayed during a procedure.” (Para. [0098]), “FIGS. 6A through 6D depict a set of screens which illustrate a sequence of steps that may be provided for a specific protocol for the purpose of a focus assessment by sonography in trauma (FAST) exam. FIG. 6A shows a screen 101 which may be displayed for scanning the right upper quadrant. FIG. 6B shows a screen 102 which may be displayed for scanning the subxiphoid area. FIG. 6C shows a screen 103 which may be displayed for scanning the left upper quadrant. FIG. 6D shows a screen 104 which may be displayed for scanning the suprapubic area. FIGS. 7A through 7C depict a set of screens which illustrate a sequence of setups that may be provided for a specific protocol for the purpose of a freehand liver biopsy procedure. FIG. 7A shows a screen 105 which may be displayed for positioning the probe to target a lesion. FIG. 7B shows a screen 106 which may be displayed for activating a needle guide. FIG. 7C shows a screen 107 which may be displayed for inserting a needle using the guide. Each of screens 101-107 shows the desired position of the probe and an example image, along with various controls and other information relevant to the current step of the procedure being performed.” (Para. [0101])).
Regarding claim 4, Pelissier et al. teach (Fig. 1, 1A, 2, 4, 5a-b, 6, a-d, and 7a-c) an input unit (user interface/touchscreen 32A) to receive a command from a user (“…the user interface comprises a touch screen 32A. Touchscreen 32A can display different controls 33 (individually numbered 33A, 33B, etc.). Controls 33 can be actuated by a user in order to control operation of ultrasound machine 10A in a way corresponding to the control.” (Para. [0044])),
wherein the controller (30) is configured to store diagnosis contents of the first diagnosis step in the storage when the user inputs a save command through the input unit and guide to replace with the second ultrasound probe corresponding to the second diagnosis step (“As discussed above with respect to ultrasound machine 10, protocol controller 30 and protocol editor 34 of ultrasound machine 10A are connected to a data store 31 which may contain a number of setup files 35.” (Para. [0045]), “In block 42 a protocol is defined. The protocol may be defined, for example, by an expert in ultrasound imaging who can define the setup to be used at each step of the protocol…In block 43, the protocol is saved and made available to an ultrasound machine. In block 44, a user may optionally edit or customize a protocol which has been saved.” (Para. [0062]-[0068])) and guide to replace with the second ultrasound probe corresponding to the second diagnosis step (“A protocol may define activities that need to occur between different setups. For example, different setups may require different probes. A protocol may require that a probe be changed between different setups. In some embodiments, the protocol may display a request that the probe be changed. The protocol can indicate the required probe (and show a picture or other identifying information for the required probe) and include instructions on how to change the probe. The ultrasound device may detect automatically when the required probe has been attached (in cases where the ultrasound machine can auto-detect the type of connected probe). In other embodiments, the protocol may request user input confirming that the required probe has been located and connected to the machine. This functionality permits a protocol to conduct an examination which may involve using a first probe operating in a first mode to obtain one or more results and then switching to using a second probe operating in a second mode to obtain one or more further results etc.” (Para. [0052]-[0053])).
Regarding claim 5, Pelissier et al. teach that the input unit receives information of the object from the user (“…a protocol requires a user to acquire a sequence of ultrasound images of various internal organs of a subject. The protocol may also require the user to make certain measurements of anatomical features imaged in the images. An ultrasound machine 10 or 10A may be equipped with a script which is executed by protocol controller 30. The script may cause protocol controller 30 to place ultrasound machine 10 or 10A in a configuration suitable for acquiring a first image required by the protocol. At the same time a prompt is displayed on display 20 of machine 10 or touchscreen 32A and/or image display screen 20A of machine 10A. The prompt may instruct the operator to acquire the image in question and may contain additional information.” (Para. [0048]), “Some ultrasound protocols require that various measurements be made of certain characteristics in ultrasound images. In some embodiments, a measurement control is provided. A person specifying a protocol can select the measurement control and then specify which measurements are to be made. The measurement control may, for example, include components capable of providing any of a wide range of different sorts of measurements. Some examples of measurements that a measurement control could be configured to provide are: [0110] the distance between two anatomical features depicted in an image; [0111] Doppler measurements at a point in an image; [0112] the volume of an organ or other anatomical structure; [0113] the perimeter of an organ or other anatomical structure; [0114] etc.” (Para. [0109]), Note the internal organs of the subject correspond to the “object” in the present application and measurement indicated by the user correspond to the information.), and 
wherein the controller is configured to guide to replace the first ultrasound probe with the second ultrasound probe by using the program and the information of the object (“A protocol may define activities that need to occur between different setups. For example, different setups may require different probes. A protocol may require that a probe be changed between different setups. In some embodiments, the protocol may display a request that the probe be changed. The protocol can indicate the required probe (and show a picture or other identifying information for the required probe) and include instructions on how to change the probe. The ultrasound device may detect automatically when the required probe has been attached (in cases where the ultrasound machine can auto-detect the type of connected probe). In other embodiments, the protocol may request user input confirming that the required probe has been located and connected to the machine. This functionality permits a protocol to conduct an examination which may involve using a first probe operating in a first mode to obtain one or more results and then switching to using a second probe operating in a second mode to obtain one or more further results etc.” (Para. [0052]-[0053])).
Regarding claim 6, Pelissier et al. teach the input unit receives information related to the ultrasound image from the user (“…a protocol requires a user to acquire a sequence of ultrasound images of various internal organs of a subject. The protocol may also require the user to make certain measurements of anatomical features imaged in the images. An ultrasound machine 10 or 10A may be equipped with a script which is executed by protocol controller 30. The script may cause protocol controller 30 to place ultrasound machine 10 or 10A in a configuration suitable for acquiring a first image required by the protocol. At the same time a prompt is displayed on display 20 of machine 10 or touchscreen 32A and/or image display screen 20A of machine 10A. The prompt may instruct the operator to acquire the image in question and may contain additional information.” (Para. [0048]), “Some ultrasound protocols require that various measurements be made of certain characteristics in ultrasound images. In some embodiments, a measurement control is provided. A person specifying a protocol can select the measurement control and then specify which measurements are to be made. The measurement control may, for example, include components capable of providing any of a wide range of different sorts of measurements. Some examples of measurements that a measurement control could be configured to provide are: [0110] the distance between two anatomical features depicted in an image; [0111] Doppler measurements at a point in an image; [0112] the volume of an organ or other anatomical structure; [0113] the perimeter of an organ or other anatomical structure; [0114] etc.” (Para. [0109]), “…an ultrasound machine is configured to record notes, comments, or other observations simultaneously with acquiring images. A record of the observations may be stored with the results of the protocol. Various interfaces may be provided to receive such observations. In some embodiments, for example ultrasound machine 10A of FIG. 1A, a user can bring up a worksheet on touch screen 32A while continuing to image on a main image display screen 20A. The user may enter information into the worksheet directly…a particular measurement is specified by a protocol, the result of the measurement may automatically be entered into the worksheet. The worksheet may also include images and/or other information acquired by the protocol. This feature allows a detailed report in an electronic format to be generated automatically during the execution of the protocol.” (Para. [0118]-[0119])), and 
wherein the controller is configured to guide to replace the first ultrasound probe with the second ultrasound probe by using the program and the information related to the ultrasound image (“A protocol may define activities that need to occur between different setups. For example, different setups may require different probes. A protocol may require that a probe be changed between different setups. In some embodiments, the protocol may display a request that the probe be changed. The protocol can indicate the required probe (and show a picture or other identifying information for the required probe) and include instructions on how to change the probe. The ultrasound device may detect automatically when the required probe has been attached (in cases where the ultrasound machine can auto-detect the type of connected probe). In other embodiments, the protocol may request user input confirming that the required probe has been located and connected to the machine. This functionality permits a protocol to conduct an examination which may involve using a first probe operating in a first mode to obtain one or more results and then switching to using a second probe operating in a second mode to obtain one or more further results etc.” (Para. [0052]-[0053])).
Regarding claims 10-11, Pelissier et al. teach a control method of an ultrasound imaging apparatus, comprising: 
guiding a diagnosis sequence of a patient comprising a predetermined first diagnosis step and a second diagnosis step based on a program stored in a storage (“Protocol controller 30 may execute a script which causes ultrasound machine 10A to be placed in a succession of different configurations and to acquire and store and/or display ultrasound data for each of the configurations. Ultrasound data 23 generated by ultrasound processing stage 19 may be stored in a memory area 22 that is in or accessible to ultrasound machine 10… a number of script files 36 (individually numbered 36A, 36B etc.) containing different scripts are available to protocol controller 30 in data store 31. Script files 36 contain instructions which cause protocol controller 30 to perform a sequence of actions including configuring ultrasound machine 10 according to at least one setup file 35… a protocol requires a user to acquire a sequence of ultrasound images of various internal organs of a subject. The protocol may also require the user to make certain measurements of anatomical features imaged in the images. An ultrasound machine 10 or 10A may be equipped with a script which is executed by protocol controller 30. The script may cause protocol controller 30 to place ultrasound machine 10 or 10A in a configuration suitable for acquiring a first image required by the protocol. At the same time a prompt is displayed on display 20 of machine 10 or touchscreen 32A and/or image display screen 20A of machine 10A. The prompt may instruct the operator to acquire the image in question and may contain additional information. For example, the prompt may include an image showing how to apply a transducer to acquire the ultrasound image in question. The prompt may include other information such as a particular transducer to use, how to make a particular measurement, or the like.” (Para. [0046]-[0048])); 
guiding to diagnose the patient using a first ultrasound probe corresponding to the first diagnosis step (“…a protocol requires a user to acquire a sequence of ultrasound images of various internal organs of a subject. The protocol may also require the user to make certain measurements of anatomical features imaged in the images. An ultrasound machine 10 or 10A may be equipped with a script which is executed by protocol controller 30. The script may cause protocol controller 30 to place ultrasound machine 10 or 10A in a configuration suitable for acquiring a first image required by the protocol. At the same time a prompt is displayed on display 20 of machine 10 or touchscreen 32A and/or image display screen 20A of machine 10A. The prompt may instruct the operator to acquire the image in question and may contain additional information. For example, the prompt may include an image showing how to apply a transducer to acquire the ultrasound image in question. The prompt may include other information such as a particular transducer to use, how to make a particular measurement, or the like.” (Para. [0048]); paragraphs [0053], referring to conducting an examination (i.e. diagnosis examination) using a first probe operating in a first mode; paragraphs [0079]-[0088], [0100], referring to the protocols comprising presets for different diagnosing applications (i.e. imaging soft tissues, imaging musculo-skeletal features, etc). and wherein each set up includes text (i.e. guidance) that explains to the user how to operate the ultrasound machine to acquire the information needed in the current setup and also includes a diagram that illustrates where and how to position an ultrasound transducer to acquire the necessary image)); and 
guiding to replace with a second ultrasound probe corresponding to the second diagnosis step when changing from the first diagnosis step to the second diagnosis step (“…a protocol controller configured to execute a protocol to configure the ultrasound machine, configure controls for operating the ultrasound machine, and configure a display for the ultrasound machine.” (Para. [0008]), “Protocol controller 30 can set the configurations of other parts of ultrasound machine 10.” (Para. [0023]), “A protocol may define activities that need to occur between different setups. For example, different setups may require different probes. A protocol may require that a probe be changed between different setups. In some embodiments, the protocol may display a request that the probe be changed. The protocol can indicate the required probe (and show a picture or other identifying information for the required probe) and include instructions on how to change the probe. The ultrasound device may detect automatically when the required probe has been attached (in cases where the ultrasound machine can auto-detect the type of connected probe). In other embodiments, the protocol may request user input confirming that the required probe has been located and connected to the machine. This functionality permits a protocol to conduct an examination which may involve using a first probe operating in a first mode to obtain one or more results and then switching to using a second probe operating in a second mode to obtain one or more further results etc.” (Para. [0052]-[0053])).
However, though Pelissier et al. do disclose guiding a user to replace the first ultrasound probe corresponding to the first diagnosis step with the second ultrasound probe corresponding to the second diagnosis step (paragraphs [0051]-[0053], referring to the protocol may display a request that the probe be changed, wherein the protocol can indicate the required probe and include instructions/guidance on how to change the probe, wherein a first probe operates in a first mode and then switches to using a second probe operating in a second mode to obtain one or more results), Pelissier et al. do not specifically disclose that their method further comprises that the guiding to replace with the second ultrasound probe corresponding to the second diagnosis step comprises turning on a first light source corresponding to the first ultrasound probe or the second light source corresponding to the second ultrasound probe based on the program and controlling the second light source corresponding to the second ultrasound probe to irradiate light to guide a user to replace the first ultrasound probe corresponding to the first diagnosis step with the second ultrasound probe corresponding to the second diagnosis step when proceeding from the first diagnosis step to the second diagnosis step and that guiding to replace with the second ultrasound probe comprises turning on a first light source corresponding to the first ultrasound probe or the second light source corresponding to the second ultrasound probe based on the program.
Ahn discloses an ultrasonic diagnostic equipment comprising multiple probes (500) with a corresponding probe holder (200) (paragraphs [45], [48]; Figures 1, 7-8, as seen in Figures 1 and 7-8, the holder (i.e. 200a-f) is configured to hold a first ultrasound probe (i.e. one of the probes (500a-f)) and a second ultrasound probe (i.e. another one of the probes (500a-f)).  The probe holder (200) comprises a sensor unit (210), a control unit (220) and a light emitting unit (230) and a power supply unit (240) (paragraph [53]; Figures 3-5 and 7-8, note that each probe holder (200a-f) would include a light source (230), and thus there is a first light source (230) corresponding to the first ultrasound probe and a second light source (230) corresponding to the second ultrasound probe).  The sensor unit detects whether a relevant probe is selected or not by detecting a change in current or by detecting ultrasonic waves which radiates from a probe (English Abstract provided by Applicant).  A control unit (220) turns on the light emitting unit (230) according to the detecting result of the sensor unit, wherein the light emitting unit is turned on or off by the control unit (English Abstract provided by Applicant).  The sensor unit thus senses whether the probe was selected by the inspector (i.e. user) or not and the control unit turns on the light of the light emitting unit according to the sensing result of the sensor unit, thus providing a probe holder which allows for clear recognition that the probe which oneself chooses is set at a probe holder (paragraphs [8]-[9], Figures 7-8, note that the control unit therefore controls the light sources, including the second light source, to irradiate light when the corresponding probe (i.e. second ultrasound probe) is selected and thus is configured to turn on the first light source or the second light source based on the selection of probes; paragraphs [0054]-[0057], referring to sensing whether the probe was selected by the inspector or not, wherein, if the inspector provides a selection, a transmission signal is provided to the corresponding probe, which is then detected by the sensor unit).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the method of Pelissier et al. further have the guiding to replace with the second ultrasound probe corresponding to the second diagnosis step comprises turning on a first light source corresponding to the first ultrasound probe or the second light source corresponding to the second ultrasound probe based on the program, controlling the second light source corresponding to the second ultrasound probe to irradiate light to guide a user to replace the first ultrasound probe corresponding to the first diagnosis step with the second ultrasound probe corresponding to the second diagnosis step when proceeding from the first diagnosis step to the second diagnosis step (i.e. when the first probe is replaced with the second probe, and thus the second probe is selected) and that the guiding to replace with the second ultrasound probe comprises turning on a first light source corresponding to the first ultrasound probe or the second light source corresponding to the second ultrasound probe based on the program (i.e. the program comprises of steps of replacing one probe for the other such that a relevant probe is selected), as taught by Ahn, in order to allow for clear recognition that the probe which oneself chooses is set at a probe holder (paragraphs [8]-[9]).  
Regarding claim 12, Pelissier et al. teach that guiding to replace with the second ultrasound probe comprises: 
guiding to replace the first ultrasound probe with the second ultrasound probe through display unit based on the program (“A protocol may define activities that need to occur between different setups. For example, different setups may require different probes. A protocol may require that a probe be changed between different setups. In some embodiments, the protocol may display a request that the probe be changed. The protocol can indicate the required probe (and show a picture or other identifying information for the required probe) and include instructions on how to change the probe. The ultrasound device may detect automatically when the required probe has been attached (in cases where the ultrasound machine can auto-detect the type of connected probe). In other embodiments, the protocol may request user input confirming that the required probe has been located and connected to the machine. This functionality permits a protocol to conduct an examination which may involve using a first probe operating in a first mode to obtain one or more results and then switching to using a second probe operating in a second mode to obtain one or more further results etc.” (Para. [0052]-[0053])).
Regarding claim 13, Pelissier et al. teach guiding to replace with the second ultrasound probe comprises: 
storing diagnosis contents of the first diagnosis step in the storage when a user inputs a save command (“As discussed above with respect to ultrasound machine 10, protocol controller 30 and protocol editor 34 of ultrasound machine 10A are connected to a data store 31 which may contain a number of setup files 35.” (Para. [0045]), “In block 42 a protocol is defined. The protocol may be defined, for example, by an expert in ultrasound imaging who can define the setup to be used at each step of the protocol…In block 43, the protocol is saved and made available to an ultrasound machine. In block 44, a user may optionally edit or customize a protocol which has been saved.” (Para. [0062]-[0068])); and 
guiding to replace with the second ultrasound probe corresponding to the second diagnosis step (“A protocol may define activities that need to occur between different setups. For example, different setups may require different probes. A protocol may require that a probe be changed between different setups. In some embodiments, the protocol may display a request that the probe be changed. The protocol can indicate the required probe (and show a picture or other identifying information for the required probe) and include instructions on how to change the probe. The ultrasound device may detect automatically when the required probe has been attached (in cases where the ultrasound machine can auto-detect the type of connected probe). In other embodiments, the protocol may request user input confirming that the required probe has been located and connected to the machine. This functionality permits a protocol to conduct an examination which may involve using a first probe operating in a first mode to obtain one or more results and then switching to using a second probe operating in a second mode to obtain one or more further results etc.” (Para. [0052]-[0053])).
Regarding claim 14, Pelssier et al. teach receiving information of an object from the user (“…a protocol requires a user to acquire a sequence of ultrasound images of various internal organs of a subject. The protocol may also require the user to make certain measurements of anatomical features imaged in the images. An ultrasound machine 10 or 10A may be equipped with a script which is executed by protocol controller 30. The script may cause protocol controller 30 to place ultrasound machine 10 or 10A in a configuration suitable for acquiring a first image required by the protocol. At the same time a prompt is displayed on display 20 of machine 10 or touchscreen 32A and/or image display screen 20A of machine 10A. The prompt may instruct the operator to acquire the image in question and may contain additional information.” (Para. [0048]), “Some ultrasound protocols require that various measurements be made of certain characteristics in ultrasound images. In some embodiments, a measurement control is provided. A person specifying a protocol can select the measurement control and then specify which measurements are to be made. The measurement control may, for example, include components capable of providing any of a wide range of different sorts of measurements. Some examples of measurements that a measurement control could be configured to provide are: [0110] the distance between two anatomical features depicted in an image; [0111] Doppler measurements at a point in an image; [0112] the volume of an organ or other anatomical structure; [0113] the perimeter of an organ or other anatomical structure; [0114] etc.” (Para. [0109]), Note the internal organs of the subject correspond to the “object” in the present application and measurement indicated by the user correspond to the information.), 
wherein the guiding to replace with the second ultrasound probe comprises: 
guiding to replace the first ultrasound probe with the second ultrasound probe by using the program and the information of the object (“A protocol may define activities that need to occur between different setups. For example, different setups may require different probes. A protocol may require that a probe be changed between different setups. In some embodiments, the protocol may display a request that the probe be changed. The protocol can indicate the required probe (and show a picture or other identifying information for the required probe) and include instructions on how to change the probe. The ultrasound device may detect automatically when the required probe has been attached (in cases where the ultrasound machine can auto-detect the type of connected probe). In other embodiments, the protocol may request user input confirming that the required probe has been located and connected to the machine. This functionality permits a protocol to conduct an examination which may involve using a first probe operating in a first mode to obtain one or more results and then switching to using a second probe operating in a second mode to obtain one or more further results etc.” (Para. [0052]-[0053])).
Regarding claim 15, receiving information related to an ultrasound image from the user by an input unit (“…a protocol requires a user to acquire a sequence of ultrasound images of various internal organs of a subject. The protocol may also require the user to make certain measurements of anatomical features imaged in the images. An ultrasound machine 10 or 10A may be equipped with a script which is executed by protocol controller 30. The script may cause protocol controller 30 to place ultrasound machine 10 or 10A in a configuration suitable for acquiring a first image required by the protocol. At the same time a prompt is displayed on display 20 of machine 10 or touchscreen 32A and/or image display screen 20A of machine 10A. The prompt may instruct the operator to acquire the image in question and may contain additional information.” (Para. [0048]), “Some ultrasound protocols require that various measurements be made of certain characteristics in ultrasound images. In some embodiments, a measurement control is provided. A person specifying a protocol can select the measurement control and then specify which measurements are to be made. The measurement control may, for example, include components capable of providing any of a wide range of different sorts of measurements. Some examples of measurements that a measurement control could be configured to provide are: [0110] the distance between two anatomical features depicted in an image; [0111] Doppler measurements at a point in an image; [0112] the volume of an organ or other anatomical structure; [0113] the perimeter of an organ or other anatomical structure; [0114] etc.” (Para. [0109]), “…an ultrasound machine is configured to record notes, comments, or other observations simultaneously with acquiring images. A record of the observations may be stored with the results of the protocol. Various interfaces may be provided to receive such observations. In some embodiments, for example ultrasound machine 10A of FIG. 1A, a user can bring up a worksheet on touch screen 32A while continuing to image on a main image display screen 20A. The user may enter information into the worksheet directly…a particular measurement is specified by a protocol, the result of the measurement may automatically be entered into the worksheet. The worksheet may also include images and/or other information acquired by the protocol. This feature allows a detailed report in an electronic format to be generated automatically during the execution of the protocol.” (Para. [0118]-[0119])), 
wherein the guiding to replace with the second ultrasound probe comprises: 
guiding to replace the first ultrasound probe with the second ultrasound probe by using the program and the information related to the ultrasound image (“A protocol may define activities that need to occur between different setups. For example, different setups may require different probes. A protocol may require that a probe be changed between different setups. In some embodiments, the protocol may display a request that the probe be changed. The protocol can indicate the required probe (and show a picture or other identifying information for the required probe) and include instructions on how to change the probe. The ultrasound device may detect automatically when the required probe has been attached (in cases where the ultrasound machine can auto-detect the type of connected probe). In other embodiments, the protocol may request user input confirming that the required probe has been located and connected to the machine. This functionality permits a protocol to conduct an examination which may involve using a first probe operating in a first mode to obtain one or more results and then switching to using a second probe operating in a second mode to obtain one or more further results etc.” (Para. [0052]-[0053])).

Claims 8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pelissier et al. in view of Ahn as applied to claims 1 and 10 above, and further in view of Kim (US Pub No. 2017/0150944).
Regarding claim 8, the above combined references teach the apparatus and method set forth above but fail to teach that each of the first ultrasound probe and the second ultrasound probe is provided as one of a convex array probe, a linear array probe and a phased array probe.
In the same field of ultrasound diagnostics, Kim teaches (Fig. 3) that each of the first ultrasound probe and the second ultrasound probe is provided as one of a convex array probe, a linear array probe and a phased array probe (“…the transducer 110 may be implemented as a linear transducer having the linear surface as shown in (a) of FIG. 3, as a convex transducer having the convex and curved surface as shown in (b) of FIG. 3, or as a matrix transducer as shown in (c) of FIG. 3, depending on an arrangement form of the transducer module 111. However, the transducer 110 is not limited thereto, and may be implemented in any other form than those shown in FIG. 3, which is known to an ordinary skill in the art, such as a phased array transducer.” (Para. [0064])).
It would be obvious to one skilled in the art before the effective filing date to modify the probes of the above combined references by including a convex array probe, a linear array probe and a phased array probe, as taught by Kim, in order to include probes of different arrangements that could produce different results.
Regarding claim 17, the above combined references teach the apparatus and method set forth above but fail to teach that each of the first ultrasound probe and the second ultrasound probe is provided as one of a convex array probe, a linear array probe and a phased array probe.
In the same field of ultrasound diagnostics, Kim teaches (Fig. 3) that each of the first ultrasound probe and the second ultrasound probe is provided as one of a convex array probe, a linear array probe and a phased array probe (“…the transducer 110 may be implemented as a linear transducer having the linear surface as shown in (a) of FIG. 3, as a convex transducer having the convex and curved surface as shown in (b) of FIG. 3, or as a matrix transducer as shown in (c) of FIG. 3, depending on an arrangement form of the transducer module 111. However, the transducer 110 is not limited thereto, and may be implemented in any other form than those shown in FIG. 3, which is known to an ordinary skill in the art, such as a phased array transducer.” (Para. [0064])).
It would be obvious to one skilled in the art before the effective filing date to modify the above combined references by including a convex array probe, a linear array probe and a phased array probe, as taught by Kim, in order to include probes of different arrangements that could produce different results.

Claim 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pelissier et al. in view of Ahn, as applied to claims 1 and 10, and further in view of Shina et al. (US Pub No. 2009/0275837).
Regarding claim 9, the above combined references teach the apparatus and method set forth above but fails to teach that the second ultrasound probe acquires an ultrasound image by using an ultrasound of a frequency band different from the first ultrasound probe.
In the same field of ultrasound, Shina et al. teach that the second ultrasound probe acquires an ultrasound image by using an ultrasound of a frequency band different from the first ultrasound probe (“…two or more ultrasonic probes need only be provided, and a frequency band in the range of from 1 MHz to 15 MHz for example is used.” (Para. [0057]), “In the ultrasonic measurement apparatus using the plurality of ultrasonic probes, it is possible to make the frequencies of the ultrasonic waves output from the individual probes different from one another so as to prevent interference or the like when the probes receive the ultrasonic waves. The reason for this is as follows. If it can be identified, from the received signals according to the frequency separation, which received signals have been produced by the ultrasonic waves output by which probes, incorrect signal processing can be avoided. Transmitting and receiving the ultrasonic waves at frequencies different from one another in this manner can be set beforehand. Alternatively, the system control unit 1070 can control the transmitting circuit 1060 and the receiving circuit 1090 in such a manner that the first and second ultrasonic probes can transmit and receive ultrasonic waves of different frequencies from each other.” (Para. [0063])).
It would be obvious to one skilled in the art before the effective filing date to modify the apparatus of the above combined references by having the second ultrasound probe acquire an ultrasound image by using an ultrasound of a frequency band different from the first ultrasound probe, as taught by Shina et al., in order to prevent interference and in order to identify the received signals according to the particular probe (Para. [0063]).
Regarding claim 18, the above combined references teach the apparatus and method set forth above but fail to teach that the second ultrasound probe acquires an ultrasound image by using an ultrasound of a frequency band different from the first ultrasound probe.
In the same field of ultrasound, Shina et al. teach that the second ultrasound probe acquires an ultrasound image by using an ultrasound of a frequency band different from the first ultrasound probe (“…two or more ultrasonic probes need only be provided, and a frequency band in the range of from 1 MHz to 15 MHz for example is used.” (Para. [0057]), “In the ultrasonic measurement apparatus using the plurality of ultrasonic probes, it is possible to make the frequencies of the ultrasonic waves output from the individual probes different from one another so as to prevent interference or the like when the probes receive the ultrasonic waves. The reason for this is as follows. If it can be identified, from the received signals according to the frequency separation, which received signals have been produced by the ultrasonic waves output by which probes, incorrect signal processing can be avoided. Transmitting and receiving the ultrasonic waves at frequencies different from one another in this manner can be set beforehand. Alternatively, the system control unit 1070 can control the transmitting circuit 1060 and the receiving circuit 1090 in such a manner that the first and second ultrasonic probes can transmit and receive ultrasonic waves of different frequencies from each other.” (Para. [0063])).
It would be obvious to one skilled in the art before the effective filing date to modify the method of the above combined references by having the second ultrasound probe acquire an ultrasound image by using an ultrasound of a frequency band different from the first ultrasound probe, as taught by Shina et al., in order to prevent interference and in order to identify the received signals according to the particular probe (Para. [0063]).

Response to Arguments
Applicant's arguments filed July 28, 2022 have been fully considered but they are not persuasive. 
With regards to claims 1 and 10, Applicant argues that Yoon discloses that a probe is first selected and followed by a selection of a corresponding present and therefore Yoon fails to disclose or render obvious a controller configured to guide to replace with the second ultrasound probe corresponding to the second diagnosis step by applying the set value when changing from the first diagnosis step to the second diagnosis step based on the program.
However, Examiner notes that the claim is rejected under the combination of Pelissier, Ahn and Yoon, wherein Pelissier discloses that the guiding to replace with the second ultrasound probe corresponding to the second diagnosis step specifically occurs when changing from the first diagnosis to the second step, wherein the guiding to replace can comprise instructions (i.e. guidance) on how to change the probe for the second diagnosis step (see paragraphs [0052]-[0053] of Pellisier, referring to “The protocol can indicate the required probe….and include instructions on how to change the probe”).  However, modified Pelissier does not specifically disclose that the guidance/instructions to change/replace the probe specifically comprise “applying the set value”.  Yoon is relied upon to teach that a set value (i.e. “preset”) of each of the first ultrasound probe and the second ultrasound probe when the ultrasound image is acquired (i.e. preset describes a set value for the probes when acquiring the ultrasound image) is stored (i.e. see Yoon, paragraph [0053], referring to “preset” being pre-stored), wherein, in order to use a selected/changed probe, a preset to the selected/changed probe is applied (see paragraph [0013] of Yoon, referring to receiving the event of selecting the probe and applying a preset to the selected probe, and therefore instructions/guidance for using a selected/changed probe would comprise applying the preset to the selected probe.  In other words, to use a selected/changed/replaced probe, the preset (i.e. set value) is applied, and thus it would follow that in Pelissier, the instructions/guidance to use the probe, in view of the teachings of Yoon, would include applying the set value to the second probe (i.e. prior to the actual replacement of the first probe with the second probe) as this would be required in order to use the selected/changed/replaced probe).  Modified Pelissier further modified by the above teaching of Yoon would therefore have the guidance/instructions to replace with the second ultrasound probe comprise “applying the set value”, and therefore the combination of Pelissier in view of Ahn and Yoon meets the above limitation.
The claims therefore remain rejected under the previously applied prior art.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE L FERNANDEZ whose telephone number is (571)272-1957. The examiner can normally be reached Monday-Friday 9:00 AM - 5:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571) 272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793